 Case 13-90942        Doc 898     Filed 11/13/18 Entered 11/13/18 13:19:54          Desc Main
                                   Document     Page 1 of 9


                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

IN RE:                                       )
                                             )
EARL GAUDIO & SON, INC.                      )      CASE NO. 13-90942
                                             )      (Chapter 11)
                              DEBTOR.        )

       LIMITED OBJECTION TO THE SECOND AND FINAL APPLICATION
      OF ACCOUNTANT WERMER, ROGERS, DORAN & RUZON, LLC FOR
         ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
     EXPENSES FOR THE PERIOD OCTOBER 10, 2013 TO SEPTEMBER 5, 2018
       FILED BY THE OFFICIAL UNSECURED CREDITORS’ COMMITTEE

         The Official Unsecured Creditors’ Committee (the “Committee”), by counsel,

respectfully objects to the Second and Final Application of Accountant Wermer, Rogers, Doran

& Ruzon, LLC for Allowance of Compensation and Reimbursement of Expenses for the Period

from October 10, 2013 to September 5, 2018 (“Final Fee Application”) [Doc 872] on the limited

grounds set forth herein:

         1.     On October 3, 2013, Debtor-in-Possession, Earl Gaudio & Son, Inc. (the

“Debtor”) filed its Application for Order Approving Employment of Wermer, Rogers, Doran &

Ruzon LLC as Accountants (the “Employment Application”) [Doc 128]. The Employment

Application was approved by the Court’s October 4, 2013 Order Authorizing Employment

Wermer, Rogers, Doran & Ruzon LLC as Accountants (the “Employment Order”) [Doc 132].

         2.     Pursuant to the Employment Application and the exhibits attached thereto, the

time incurred by professionals of Wermer, Rogers, Doran & Ruzon LLC (“Wermer”) is to be

billed at a rate of $150.00 per hour. The Employment Application does not specify the rate at

which Wermer will bill time incurred by its administrative and non-accountant staff or interns.

However, pursuant to the Final Fee Application, administrative and non-accountant staff were
 Case 13-90942       Doc 898      Filed 11/13/18 Entered 11/13/18 13:19:54            Desc Main
                                   Document     Page 2 of 9


billed at rates between $110.00 and $125.00 per hour, while interns were billed at a rate of

$50.00 per hour.

       3.      By its Final Fee Application Wermer requests final allowance of fees and

expenses totaling $188,977.25, and payment of the unpaid balance of its fees and expenses

totaling $90,521.00. The unpaid balance includes a flat fee of $6,000.00 for future preparation

and filing of the Debtor’s 2018 tax returns, pursuant to the terms of an engagement letter

attached to the Final Fee Application as Exhibit E. It is worth noting that the Debtor has not

previously sought Court approval of this agreement signed by First Midwest Bank on behalf of

the Debtor on March 20, 2018.

       4.      Wermer is employed pursuant to Bankruptcy Code section 327. Pursuant to 11

U.S.C. § 330(a)(1)(A), the Court may award fees for “reasonable compensation for actual,

necessary services” rendered by a professional person employed under 11 U.S.C. § 327. 11

U.S.C. § 330(a)(1)(A); See also In re Chas. A. Stevens & Co., 109 B.R. 853, 854 (Bankr. N.D.

Ill. 1990) (“Pursuant to sections 330 and 331 of the Bankruptcy Code, all professionals applying

for fees must demonstrate that their services were actual, necessary and reasonable”). Among

the factors a court considers in reviewing a professional fee application are: the time spent on

such service, the rates charged for such services, whether the services were necessary to the

administration of or beneficial at the time at which the service was rendered toward the

completion of the bankruptcy case. 11 U.S.C. § 330(a)(3); In re Vancil Contracting, Inc., 2008

Bankr. LEXIS 185, *6 (Bankr. C.D. Ill. 2008).

       5.      The burden of proving fees is on the applicant. In re Kenneth Leventhal & Co.,

19 F.3d 1174, 1177 (7th Cir. 1994); In re Rockford Prods. Corp., 2009 Bankr. LEXIS 2496, *11

(Bankr. N.D. Ill. August 24, 2009). An accountant’s fee application is subject to the same



                                                 2
 Case 13-90942        Doc 898     Filed 11/13/18 Entered 11/13/18 13:19:54             Desc Main
                                   Document     Page 3 of 9


standards as an attorney’s fee application. In re Adventist Living Centers, Inc., 137 B.R. 692, 696

(Bankr. N.D. Ill. 1991); Stevens., 109 B.R. at 855-56. In proving necessity, an applicant must

provide a “narrative explanation” that shows that the work was required to obtain a benefit to the

estate. In re Minich, 386 B.R. 723, 728 (Bankr. C.D. Ill. 2008).

       6.       “Records which give no explanation of the activities performed are not

compensable.” In re Vancil Contracting, Inc., 2008 Bankr. LEXIS 185, *8. “An entry of

‘telephone call’ or even ‘telephone call with x’ is insufficient.” Id. The entry should include the

nature and purpose of the activity. Id. at *9. Additionally, several activities cannot be lumped

into a single entry to avoid providing a sufficient amount of detail. Id. Moreover, only one

professional’s time for an intraoffice meeting or conference is compensable, unless an adequate

explanation of the active participation of each professional is provided. In re Vancil

Contracting, Inc., 2008 Bankr. LEXIS 185, *10; In re Adventist Living Centers, Inc., 137 B.R. at

697 (holding that in intraoffice conferences where one professional is the active participant and

the others are passive listeners, such as “direction” and “status” conferences, only the active

professional’s time is compensable).

       7.      Wermer’s Final Fee Application does not meet the standards announced by the

Court in In re Minich and In re Vancil Contracting, Inc. Many of the itemized entries on

Wermer’s invoices, attached as Exhibits A, B, and C to the Final Fee Application, include entries

in which several activities are lumped together with no specific itemization of time spent on each

activity. Other entries provide insufficient detail of the nature and purpose of an activity to allow

an interested party to determine how the work benefitted the Debtor’s estate, and whether the

time spent on a task was reasonable. Additionally, there are multiple entries where two or more

Wermer employees have billed for participation in a meeting without providing an adequate



                                                  3
 Case 13-90942          Doc 898     Filed 11/13/18 Entered 11/13/18 13:19:54          Desc Main
                                     Document     Page 4 of 9


explanation of each employee’s role as an active participant in the meeting. Finally, a significant

amount of time was billed by staff other than accountants for what appear to be data entry tasks

at rates that were not included in the Employment Application for approval by the Court and are

substantially similar to the rates charged by the professionals. The Final Fee Application

provides insufficient detail about the education, training, and experience of Wermer employees

who performed work for the Debtor to allow a reviewer to determine if the hourly rates charged

are reasonable.

       8.         The invoices submitted with the Final Fee Application include entries with

insufficient detail for a reviewer to determine the nature and purpose of the task. For example, on

February 24, 2015, Nicole Adam, identified simply as a Manager billing at a rate of $245.00 per

hour, billed 2.8 hours for “Meeting w/Rebecca Little” without any further explanation of the

nature or purpose of the meeting. Similarly, Invoice No. 63817 includes time entries such as

“Discussing with Christine,” “Discussing with Christine and Daisy,” “2017 Transactions,”

“Following up with Joe for monthly data entry,” “EGS phone call,” and “Finishing YE binder.”

       9.         Wermer’s invoices also include a significant amount of “lumped” time, with

similarly sparse detail, and no breakdown of the time spent on each discrete task. For example,

on May 30, 2014, Christine Ludvik, entered the following time entry of 6.30 hours resulting in

fees of $787.50: “Locate bank statements in Mike Sullivan’s office, reconcile ONB account,

reclass entries to proper accounts, enter reversing entries for uncleared old items. Review detail

for credit card & P&L 2012.” From this entry it is not possible to determine how much of Ms.

Ludvik’s time, which is being billed at $125.00 per hour in this entry, was spent on each task,

including locating bank statements in an accountant’s office.

       10.        Moreover, Ms. Ludvik, whose biographical information submitted in exhibit G



                                                  4
 Case 13-90942        Doc 898      Filed 11/13/18 Entered 11/13/18 13:19:54             Desc Main
                                    Document     Page 5 of 9


indicates that she is a non-accountant employee with no specialized training or education, billed

time at rates between $110.00 and $125.00 per hour or roughly between 73% and 83% of the rate

charged for professionals. Between September 2014 and September 2018, Ms. Ludvik incurred

fees of $45,421.50 for 405.6 hours of work. The vast majority of Ms. Ludvik’s time appears to

be spent on data entry tasks that do not appear to require any specialized knowledge or skill that

would justify a billing rate substantially similar to the rate of the accounting professionals.

Moreover, similar tasks were completed by interns at a rate of $50.00 per hour. Reducing the

amount charged for Ms. Ludvik’s time to $50.00 to $75.00 per hour would result in a net benefit

to the Debtor’s estate of between $15,001.50 and $25,141.50.

        11.     An additional 146 hours of time was incurred by other Wermer employees that

also appear to be non-accountant staff for data entry tasks at rates between $110.00 and $125.00

per hour, resulting in fees totaling $16,453.00. A reduction of these employees’ rates to $50.00

to $75.00 per hour would result in a benefit to the Debtor’s estate of between $5,503.00 and

$9,153.00.

        12.     Likewise, between February 13, 2014 and February 21, 2014, Robert Vironda,

who is identified as Wermer’s IT Manager billing at $180.00 per hour spent 10.5 hours

reviewing the Debtor’s deposited checks to identify and segregate checks written by the Debtor.

Even at the reduced rate of $150.00 for professionals, this basic research activity cost the Debtor

$1,575.00, without any narrative summary of why this task could not be completed by an intern

at one-third of the cost.

        13.     Finally, the Final Fee Application requests approval of an advance flat fee of

$6,000 for preparation of the Debtor’s 2018 tax returns. This equates to 40 hours of work at

$150.00 per hour. As the Debtor had sold substantially all of its assets and ceased business



                                                  5
    Case 13-90942     Doc 898      Filed 11/13/18 Entered 11/13/18 13:19:54               Desc Main
                                    Document     Page 6 of 9


operations by February 2016, this amount seems excessive. The 2016 and 2017 returns appear to

have cost an average of $2,390.25, or 40% of the flat fee requested for the 2018 return. 1 The

Debtor provides no explanation as to why the 2018 return would cost $3,600.00 more than the

2016 and 2017 returns.

        WHEREFORE, the Committee respectfully objects to allowance and payment of the

requested compensation, requests that the Court reduce the compensation awarded in the Final

Fee Application, or direct Wermer to supplement the Final Fee Application to cure the

deficiencies, and grant the Committee all other just and proper relief.

                                           Respectfully submitted,

                                           RUBIN & LEVIN, P.C.,
                                           Counsel to the Official Unsecured Creditors’ Committee



                                           By:/s/ James E. Rossow Jr.
                                               James E. Rossow Jr.
                                               Indiana Attorney No. 21063-29
                                               135 N. Pennsylvania Street, Suite 1400
                                               Indianapolis, IN 46204
                                               Telephone: (317) 860-2893
                                               Fax: (317) 453-8619
                                               jim@rubin-levin.net




1
 Pursuant to the summary in Exhibit D and Invoice Nos. 61623 and 63817 between August 4, 2016 and
April 12, 2018, Wermer incurred a total of $4,780.50 for task categories “Special Tax Field Work,” “Tax
Return Field Work,” “Tax Return Report,” and “Tax Return Partner Review.”
                                                   6
 Case 13-90942      Doc 898     Filed 11/13/18 Entered 11/13/18 13:19:54           Desc Main
                                 Document     Page 7 of 9


                               CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, a copy of the foregoing Limited Objection to
the Second and Final Application of Accountant Wermer, Rogers, Doran & Ruzon, LLC for
Allowance of Compensation and Reimbursement of Expenses for the Period October 10, 2013 to
September 5, 2018 filed by the Official Unsecured Creditors’ Committee was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

   •   Megan M Adeyemo madeyemo@gordonrees.com, asoto@grsm.com
   •   Daniel Magee Anderson daniel.anderson@icemiller.com,
       sandy.heaberlin@icemiller.com
   •   Thomas V Askounis taskounis@askounisdarcy.com
   •   Edwin C Barney edwincbarney@sbcglobal.net, barneyer66934@notify.bestcase.com
   •   Darren L Besic dbesic@walinskilaw.com
   •   James L Brougher Jimb@danvillelawyers.com
   •   John David Burke john.burke@icemiller.com
   •   Ben T Caughey ben.caughey@merchocaughey.com
   •   Joseph P Chamley jchamley@efbclaw.com, jnieman@efbclaw.com
   •   Sherry D Coley scoley@dkattorneys.com,
       cpogorzelski@dkattorneys.com;kmarquardt@dkattorneys.com
   •   Tyson Alexander Crist Tyson.Crist@icemiller.com, Sandy.Heaberlin@icemiller.com
   •   Shannon M DeLaMar sdelamar@atg.state.il.us
   •   Roy Jackson Dent roy.jackson.dent@gmail.com, notices@dentlawoffices.com
   •   Kevin Driscoll kevin.driscoll@btlaw.com
   •   David J Frankel dfrankel@sormanfrankel.com, ckauffman@sormanfrankel.com
   •   Christina Laun Fugate christina.fugate@icemiller.com
   •   David H Hoff peter.g.paoli@usdoj.gov, Chelsea.dean@usdoj.gov
   •   Michael Fredrick Holbein michael.holbein@agg.com
   •   Amrit Suresh Kapai amritk@goldmclaw.com
   •   Brett Kepley bkepley@lollaf.org,
       lollafecfmail@gmail.com;kepleybr74500@notify.bestcase.com;4908@notices.nextchapt
       erbk.com
   •   Kathryn A Klein rb_bank@riezmanberger.com, riezmanberger@gmail.com
   •   Russell S Long rlong@dkattorneys.com, ahalase@dkattorneys.com
   •   Jennifer L Maffett thdaytonecf@thompsonhine.com
   •   Terrence Miles packs@aol.com,
       info.mileslaw@aol.com;R50195@notify.bestcase.com
   •   Patrick Frasor Moran pmoran@gordonrees.com
   •   Steven L Nelson snelson@califf.com
   •   Gail Linn Noll gail.noll@usdoj.gov, stacy.booth@usdoj.gov;nicole.bierma@usdoj.gov
   •   Kate R O'Loughlin kate.oloughlin@sba.gov
   •   Sabrina M Petesch sabrina.m.petesch@usdoj.gov
   •   Teresa I Pisula TPisula@atg.state.il.us
   •   Victoria E Powers victoria.powers@icemiller.com,
       Daniel.Anderson@icemiller.com;Sandy.Heaberlin@icemiller.com

                                               7
 Case 13-90942         Doc 898   Filed 11/13/18 Entered 11/13/18 13:19:54          Desc Main
                                  Document     Page 8 of 9


    •   Jeffrey D Richardson jdrdec@aol.com
    •   Robert Fredrick Ritchie rritchie@atg.state.il.us
    •   James Edward Rossow jim@rubin-levin.net, robin@rubin-
        levin.net;atty_jer@trustesolutions.com;lisa@rubin-levin.net
    •   Steven E. Runyan srunyan@kgrlaw.com
    •   Amy T Ryan atr@mllfpc.com, bdm@mllfpc.com
    •   Amy T Ryan atr@martinleigh.com, bdm@mllfpc.com
    •   Christopher M. Tietz cmt@tietzlaw.com, tonya@tietzlaw.com
    •   U.S. Trustee USTPRegion10.PE.ECF@usdoj.gov
    •   Mark Roy Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
    •   Bruce Eugene de'Medici bdemedici@gmail.com
    •   James A. knauer jak@kgrlaw.com, tjf@kgrlaw.com

       I further certify that on November 13, 2018, a copy of the foregoing Limited Objection to
the Second and Final Application of Accountant Wermer, Rogers, Doran & Ruzon, LLC for
Allowance of Compensation and Reimbursement of Expenses for the Period October 10, 2013 to
September 5, 2018 filed by the Official Unsecured Creditors’ Committee was mailed by Final
Fee-class U.S. Mail, postage prepaid, and properly addressed to the following:

Earl Gaudio & Son, Inc.                            Illinois Department of Employment Security
c/o Final Fee Midwest Bank as Custodian            IDES Collection Enforcement Division
Attn: Angela E. Major Hart                         33 S. State Street
24509 West Lockport Street                         Chicago, IL 60603
Plainfield, IL 60544
                                                   Paul Samuel Kmett
Ameren Illinois                                    500 S. 2nd Street
Credit and Collections                             Springfield, IL 62706
2105 E. State Route 104
Pawnee, IL 62558                                   Liquidity Solutions, Inc.
                                                   1 University Plaza, Ste. 312
Argo Partners                                      Hackensack, NJ 07601
12 W. 37th Street, 9th Flr.
New York, NY 10018                                 Sorling Northrup
                                                   P.O. Box 5131
KSB Carbonics, Inc.                                Springfield, IL 62705
PO Box 311
Bismarck, IL 61814                                 TR Capital Management, LLC
                                                   P.O. Box 633
Daniel N. DeLay                                    Woodmere, NY 11598
Mercho Caughey & DeLay
828 East 64th Street                               Regions Bank
Indianapolis, IN 46220                             Krieg DeVault LLP
                                                   One Indiana Square, Suite 2800
                                                   Indianapolis, IN 46204



                                               8
   Case 13-90942                                 Doc 898                     Filed 11/13/18 Entered 11/13/18 13:19:54                                Desc Main
                                                                              Document     Page 9 of 9


Jacob N. Smallhorn                                                                                                  World Business Lenders
Tapella & Eberspacher LLC                                                                                           120 W. 45th Street, 29th Floor
6009 Park Drive                                                                                                     New York, NY 10036
Charleston, IL 61920




                                                                                                                    /s/ James E. Rossow Jr.
                                                                                                                    James E. Rossow Jr.



g:\wp80\bankrupt\earl gaudio & son, inc 82525901\final fee apps\wermer\limited objection to wrdr fee app rem.docx




                                                                                                               9
